EXAMINER’S COMMENTS
This Corrected Notice of Allowability is issued to acknowledge the Applicants’ information disclosure statement (IDS) on 17 January 2022. Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 01/17/2022 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The amendment to the Specification dated 09/29/2019 (paragraph “CROSS-REFERENCE TO RELATED APPLICATION”, claiming priority to the earlier-filed patent applications) is incorporated in the Specification dated 12/05/2019; as that appears to have been the Applicants’ intent. This amendment to the Specification dated 09/29/2019 will be printed with the substitute Specification dated 12/05/2019. 
All else remains in effect and should be relied upon, including the Examiner’s Comment and Examiner’s Statement of Reasons for Allowance, Issue Classification, and Claim Numbering mailed with the Notice of Allowability of 20 January 2022. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-4, 8, and 10-15 are allowed. 



Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663